Case 1:20-cv-09989-AT Document 10 Filed 0

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC#
DATE FILED: 1/21/2021

STEIN | SAKS, PLLC MARK ROZENBERG «

KENNETH WILLARD“=

  

A NJBar Admissions
CT & NJ Bar Admissions
« NY Bar Admission
Federal Court Bar Admissions
AR, CT, CO, DC, IL, MI, MO, ND, NE, NM, TN, TX, WI
285 Passaic Street, Hackensack, NJ 07601 | tel: 201.282.6500 | fax: 201.282.6501 | www.steinsakslegal.com

January 20, 2021

Via CM/ECF

The Honorable Analisa Torres
United States District Court
Southern District of New York

Re: Monegro vs Bambi Baby.com Corp
Case #: 1:20-cv-9989

Dear Judge Torres:

We represent the plaintiff in the above matter. We write to respectfully request that the
initial conference currently scheduled for January 27, 2021, at 10:20am, be adjourned. The
defendant has not made an appearance and his Answer is due January 29, 2021. In the event
Defendant does not timely file an Answer, Plaintiff will promptly seek a default.

This is the first request for an adjournment.

We thank Your Honor and the Court for its kind considerations and courtesies.

Respectfully submitted,

s/ Mark Rozenberg
Mark Rozenberg, Esq.

GRANTED. The initial pretrial conference scheduled for January 27,
2021, is ADJOURNED to February 25, 2021, at 10:40 a.m. By February
18, 2021, the parties shall file their joint letter and proposed case
management plan, or Plaintiff shall move for default in accordance with
Attachment A of the Court's Individual Rules of Practice in Civil Cases.

SO ORDERED. O-

Dated: January 21, 2021
New York, New York ANALISA TORRES

United States District Judge

 
